Cooper, J.,
delivered the opinion of the court.
The motion in arrest of judgment should have been sustained. The indictment charges no offense. It is not good as an indictment for incest, under § 2701 of the code, for the reason that incest is a felony, and the indictment fails to aver that the criminal act was feloniously done. Bowler v. State, 41 Miss., 570.
It does not charge the offense of unlawful cohabitation under § 2700 of the code, for it fails to aver that the parties were guilty of habitual sexual intercourse, and that is the gist of the offense. Carotti v. State, 42 Miss., 334; Kinnard v. State, 57 Ib., 132; Granberry v. State, 61 Ib., 440.

The judgment is reversed, judgment on the verdict arrested and the defendants directed to be held to answer such indictment as may be preferred against them.